                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

JOHN E. WHITE,                               )
                                             )
     Plaintiff,                              )
                                             )
     v.                                      )    CIV. ACT. NO. 2:18cv454-ECM
                                             )
CORPORAL JOHNSON-MCDF, et al.,               )
                                             )
     Defendants.                             )


                                           ORDER

      On September 12, 2018, the Magistrate Judge entered a Recommendation

(Doc. # 18) to which no objections have been filed. Upon an independent review

of the file and upon consideration of the Recommendation, it is ORDERED that

the Recommendation of the Magistrate Judge is ADOPTED, and this case is

DISMISSED without prejudice for Plaintiff’s failure to comply with the orders of

this court and to prosecute this action.

     A separate Final Judgment will be entered.

     DONE this 9th day of October, 2018.


                                          /s/ Emily C. Marks
                                EMILY C. MARKS
                                UNITED STATES DISTRICT JUDGE
